DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendment filed February 10, 2021 has been entered.  Claims 1 and 3-6 are pending.  Claim 2 is cancelled.  Claims 1 and 3-6 are under examination.
Any objection or rejection of record in the previous Office Action, mailed October 10, 2020, which is not addressed in this action has been withdrawn in light of Applicant’s amendments and/or arguments.  This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: 
on page 3, line 31, the word "egene" should read "gene"
on page 5, line 28, the word “Calciumphosphate” should read “calcium phosphate”
names of genes (frr) and bacterial species (e.g., E. coli, Escherichia coli, Bacillus subtilus, Bacillus megaterium, and Corynebacterium glutamicum) should be italicized throughout the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, and 6 are objected to because of the following informalities:  the name of the gene frr should be italicized (lines 4, 5, and 7 of claim 1; line 1 of claim 3; line 2 of claim 5; and lines 2 and 3 of claim 6).

Claim 4 is objected to because of the following informalities:  
the word "Cornebacterium" on the second line of claim 4 should read "Corynebacterium".  
bacterial species (Escherichia coli, Bacillus subtilus, Bacillus megaterium, and Corynebacterium glutamicum) should be italicized
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 3-5 recite “A” process according to claim 1.  It is unclear if the process recited in claims 3-5 is “the” process according to claim 1 or a different process.  The claims should recite “The process”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain amendments that contain new subject matter not previously disclosed.  This is a new matter rejection. 
Claim 1 recites "growth" medium, which is not taught in the specification.  The specification does.  Therefore, the cumulative post-filing date amendments to claim 1 arrives at new matter, since the claim encompasses growth medium not disclosed in the specification.  Claims 3-5 depending from claim 1 are rejected for the same reason. Applicant may obviate this rejection by claiming “TB or LB medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cadot et al. (US Patent Application Publication No. 2010/0248306 A1, filed on March 12, 2008, published on September 30, 2010) in view of Janosi et al. (JMB, volume 295, pages 815-829, published 2000).  This rejection is maintained.
et al.’s disclosure is directed to an expression system for the production of target polypeptides comprising a host cell in whose genome the DNA sequence that codes for an essential gene (glycerine-3-phosphate dehydrogenase) is inactivated or partially or completely deleted and which is transformed by an extrachromosomal element that comprises a DNA sequence that codes the target polypeptide and the essential gene (see abstract).
Regarding claims 1 and 6, Cadot et al. teach an antibiotic-free method of culturing a host cell under conditions for expression of a target polypeptide and isolating the polypeptide (see claim 45).  Cadot et al. teach a host cell which is transformed by an extrachromosomal element that codes a target polypeptide and an essential gene (glycerine-3-phosphate dehydrogenase) and the host and extrachromosomal element do not carry an antibiotic-resistance gene (see claim 31).  Cadot et al. further teach that the host cell has an inactivated essential gene (glycerine-3-phophate dehydrogenase) (see claim 31).
Cadot et al. teach that an alternative to use of antibiotics as a selection process is desirable because antibiotics are expensive and their use leads to the spread of antibiotic resistance genes to pathogenic strains (paragraph 0009).  Cadot et al. also teach a method of using an essential gene as the selection marker by knocking out the essential gene in the host and then transforming the host with an element that comprises the essential gene and a protein of interest (see abstract).
Regarding claim 4, Cadot et al. teach that the host organism is Escherichia coli, Bacillus subtilus, Bacillus megaterium, or Corynebacterium glutamicum (paragraph 0036).
Regarding claim 5, Cadot et al. teach that the essential gene can be deleted (see claim 31 and paragraph 0023).
Cadot et al. do not teach the use of the frr gene as the essential gene and do not teach the use of growth medium.
et al.’s disclosure is directed to several mutations of E. coli frr (the gene encoding for ribosome recycling factor (RRF) and intergenic suppressor strains of temperature-sensitive RFF (see abstract).
Regarding claim 1 and 3-6, Janosi et al. teach that the frr gene is essential for bacterial growth (page 816, col. 1).  Janosi et al. teach a strain with an inactivated frr gene and a plasmid which harbors the wild type frr gene (page 816, col. 1).  Janosi et al. further teach the use of E.coli (see entire document).  Janosi et al. teach that the bacterial strain with the frr gene inactivation requires a helper plasmid (PEN1560 with a sucrose sensitivity marker) with a functional frr gene so that the cell can survive (page 816, col. 1)
Janosi et al. teach transforming the cells with an additional plasmid that comprises the frr gene (page 816, col. 1).  Janosi et al. further teach the use of LB medium for growth medium (see page 826 section titled "Media").  
Cadot et al. teach an expression system for the production of a protein without the use of an antibiotic selection marker by utilizing an essential gene.  Upon reading Cadot et al., a person of ordinary skill in the art would have been motivated to use different essential genes as a selection marker.  Janosi et al. teach that the frr gene is an essential gene.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to substitute one essential gene for the other to achieve the predictable result of creating an expression system for the production of a protein without the use of an antibiotic selection marker as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  In turn, because the frr gene is shown to be effective as a selection marker, it would have been obvious to use frr as the essential gene.  The ordinary artisan would have had a reasonable expectation of success because Cadot et al. and Janosi et al. teach transforming E. coli host cells with an additional plasmid having an essential gene and that the essential gene is inactivated.

Response to Arguments
	Applicant’s arguments filed February 10, 2021 have been fully considered but they are not persuasive. The response states that person of skill in the art would not have combined the teachings of Cadot et al. and Janosi et al., and there is simply no motivation in either Cadot et al. or Janosi et al., alone or in combination, to substitute an frr deletion into the auxotrophic expression system of Cadot et al.
Applicant argues that Cadot et al. is focused on the use of episomal complementation of an auxotrophic strain and not frr as taught by Janosi et al.  Applicant argues that Cadot et al. is directed to creation of an auxotrophic strain and, thus, the selection pressure of Cadot et al. is dependent on culture media.  Applicant’s arguments that complex fermentation media may complement the deletion of the glycerine-3-phoshpate dehydrogenase gene in that plasmid loss would still remain a problem, and that an example taught by Cadot et al. is tailored to special fermentation circumstances not open to generalization are not persuasive.  These arguments still do not address why it would allegedly not be obvious to substitute one essential gene for another in culturing a protein of interest.  Further, the instant claims now recite “c) culturing the transformed host organism obtained in b) in growth medium under conditions allowing the expression of the gene of interest in the host organism” which is consistent with the prior art as discussed in the 35 U.S.C. 103 rejection above.
Applicant argues that because Cadot et al. is focused on the use of episomal complementation of an auxotrophic strain, a person skilled in the art would not have combined it with Janosi et al.  Applicant’s arguments are not persuasive because Cadot et al. is interested in utilizing essential genes instead of antibiotic resistance as a selection marker and Janosi’s frr is an essential gene.  It remains unclear how the method of complementation of Cadot et al. is different from the claimed instant method of complementing an inactivated frr with a functional frr as taught by Janosi et al.  While the essential genes in Cadot et al. and Janosi et al. have different functions, they are both inactivated and then supplied to the cell.  Cadot et al. is et al. teaches that frr is essential to the cell.  The Examiner’s position is that one of ordinary skill would be motivated to consider other essential genes, like Janosi’s frr, because the results of Cadot et al. demonstrate the ability to not require antibiotic selection by inactivating an essential gene and providing the essential gene episomally to the cell.
The Examiner’s position is that one skilled in the art would have recognized that targeting essential genes as an antibiotic-free selection approach was understood in the art at the time of filing.  This position is supported by Nielsen et al. (International Publication No. WO 02/079467, filed on March 26, 2002, published on October 10, 2002) which teach a new method for antibiotic-free selection of genetically modified cells using antisense molecules targeted to an essential cellular gene (see abstract).  Nielsen et al. teach providing a vector with a functional version of the essential gene to promote survival whereas those without the vector will die (see page 3, lines 6-15) and Nielsen et al. teach the essential E. coli gene frr as a candidate essential gene (see page 17, line 35-38).  Thus, one skilled in the art at the time of filing would not have the narrow view that only metabolite auxotrophy is a viable solution to the problem of antibiotic-free plasmid maintenance but rather would consider that many possible essential genes necessary for survival, including frr (as suggested by Nielsen et al.), offer a reasonable approach to addressing antibiotic-free selection.
It is acknowledged that Janosi et al. maintain antibiotic selection pressure throughout their analysis of frr mutants.  However, Janosi et al. is provided in the rejection solely to teach that frr is an essential gene that can be restored with its episomal expression and that the medium used can be growth medium (as opposed to minimal medium).  Janosi et al.’s use of antibiotic selection is directed to identifying colonies harboring a mutated frr plasmid but this does not detract from the fact that the essential frr gene can be episomally replaced.  Thus, it remains obvious that one skilled in the art would recognize that frr is an essential gene that can be restored episomally based on the evidence in the prior art and that substituting the essential et al. with the frr gene would enable the predictable result of an alternative to antibiotic selection.
Applicant argues that the claimed invention has unexpected advantages, including no special growth medium is needed and that any medium may be used with the claimed system. This argument is not persuasive because Applicant still has not indicated any results or pointed to any results in the specification regarding this advantage.  Furthermore, it is not clear how LB medium as recited in the prior art does not fit inside the group of growth medium that Applicant has claimed and argued.
The declaration under 37 CFR 1.132 filed July 09, 2020 is insufficient to overcome the rejection of claims 1 and 3-6 based upon the obviousness over Cadot et al. and Janosi et al. under 35 USC §103 as set forth in the last Office action because it refers only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.  The affidavit argues that the selective pressure in Cadot et al. is the culture media.  While the evidence provided by the affidavit is accurate it remains unclear what the nexus is between this affidavit and the instant claims.  To be of probative value, any secondary evidence must be related to the claimed invention.  The claimed invention is directed to producing a protein of interest in a microbial host having an inactivated chromosomal frr gene and transforming the host with a vector encoding the protein of interest and a functional frr gene.  
While Applicant’s amendment to recite “growth” media is acknowledged, Applicant has not provided any specific media not taught in the prior art that can be used in the instant process that shows the unexpected results discussed in the Declaration and Applicant’s remarks.  If there are any particular media that show the alleged unexpected results, such limitations should be incorporated into the claims.  In addition, Applicant is invited to include a discussion of how such media provides the unexpected results showing the protein is produced .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636